Citation Nr: 1704626	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:  Dennis L. Peterson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and C.J.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to November 1986.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been received to reopen a claim of service connection for a back disability.  In an April 2013 decision [by a Veterans Law Judge (VLJ) other than the undersigned], the Board reopened the claim and remanded the case to the RO for additional development of the claim.  Thereafter, the case was returned to the Board, which issued a decision [by a VLJ other than the undersigned] in January 2014, denying service connection for a back disability.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in July 2014 that vacated the Board's decision and remanded the case to the Board for readjudication consistent with the instructions outlined in a June 2014 Joint Motion for Remand (Joint Motion) of the parties - the Veteran and the legal representative of the VA (namely, the Office of the General Counsel).  Thereafter, the Board [via a VLJ other than the undersigned] remanded the case to the RO in October 2014 and April 2015.  The case was then assigned to the undersigned, who conducted a videoconference hearing with the Veteran in September 2015; a transcript of that hearing has been associated with the claims file.  In December 2015, the Board remanded the case to the RO for additional development, and the case has now been returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in December 2015 to obtain additional records and treatment information from the Veteran, and to obtain an adequate medical opinion.  As not all development was completed as directed, the case must be returned to the RO in order that VA may satisfy its duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

The RO was asked to undertake an exhaustive search for "all records of treatment" of the Veteran at the Fort Richardson, Alaska Troop Medical Clinic in 1985 and 1986, where he was reportedly treated for a back injury.  Notably, most service treatment records (STRs) are unavailable.  The Board noted in its last remand that a prior request for such records asked for "inpatient" hospital records, despite the fact that the Veteran never claimed inpatient treatment.  In January 2016, the RO again requested records from Fort Richardson, and once again asked for "inpatient" clinical records; a negative response was received in February 2016.  The RO must request "all" treatment records, not just "inpatient" records as it has done repeatedly to date.  To assist its search for records, the RO should be aware that Fort Richardson merged with Elmendorf Air Force Base in 2010 (as a result of decisions made by the 2005 Base Closure and Realignment Commission (BRAC)), and that the combined military installation is now known as Joint Base Elmendorf-Richardson.  If any treatment records were relocated as a consequence of this unification, they should be sought, exhaustively, and associated with the claims file.  

The RO was asked to request additional treatment information from the Veteran, and to obtain any necessary medical releases from him for records of such treatment, particularly records from Dairyland, the imaging center used by HealthPartners, and all reports from HealthPartners and/or Dr. Mastin.  In January 2016, he furnished medical releases from the aforementioned treatment providers.  All records were then requested except for those from Dairyland Insurance, because VA's private medical records retrieval center received a notice from its contractor, stating that it was unable to request the records from Dairyland as it was "non-private" and the request must be worked via the "traditional process."  Thereafter, there is no evidence to indicate that the RO sought records from Dairyland.  

The RO was also asked to obtain updated VA treatment records for inclusion in the claims file, but it does not appear that any such records were sought.  The development sought in the prior remand was not completed; corrective action is necessary. 

The Veteran was afforded a VA spine examination in March 2016, but the Board deems that the findings and opinion of the examiner inadequate to decide the claim.  The examiner identified each back disability found/shown by the record, namely, lumbosacral strain and disk degeneration, but did not provide the likely etiology for the diagnoses with consideration of the Veteran's relevant (and available) STRs (including an April 1986 record and August 1986 separation medical history report), the Veteran's duties in service, and his allegations of continuity of back pain since service.  Of note, prior VA examination opinions in March 2010 and June 2013 were deemed insufficient in part because the examiner did not address findings documented in the STRs and/or the Veteran's allegations of having continuous back pain since the alleged back injury (albeit without continuous treatment).  The March 2016 VA examiner acknowledged the Veteran's complaints of lower back pain during service, but stated that there was no documentation of continued care and treatment of the initial low back pain (she noted gaps of 8 years and 12 years for back care).  She opined that it was less likely than not that the current disabilities were incurred in or caused by the claimed in-service injury or event, but also stated that she was unable to confirm that the Veteran's current diagnoses were related to his back pain in service without resorting to speculation.  The examiner appears to have relied on the absence of contemporaneous medical records of ongoing medical treatment to support the unfavorable opinion, without addressing the Veteran's statements of ongoing back pain since service.  Such reliance renders the opinion inadequate, according to various holdings of the Court, as cited by the Veteran's representative in December 2016.  Moreover, the examiner did not explain why her opinion is speculative, which is another basis for finding the VA opinion insufficient.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should seek all (not just "inpatient") records of treatment the Veteran received at the Fort Richardson, Alaska Troop Medical Clinic in 1985 and 1986.  To assist in this matter, the AOJ should be cognizant that Fort Richardson merged with Elmendorf Air Force Base (as of 2010) and is now known as Joint Base Elmendorf-Richardson, and that medical records may be archived in a different location since the base unification.  If any such records are unavailable, it must be so noted for the record, and the Veteran should be so advised.  

2.  The AOJ should obtain for the record complete records of all evaluations and treatment the Veteran received for back disability from Dairyland Insurance (for which the Veteran had already provided a medical release in January 2016).  (The AOJ should obtain another release from the Veteran if the January 2016 one has lapsed.)  If any records sought are unavailable, the reason must be explained for the record.  

3.  The AOJ should obtain for association with the claims file the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his back disability since November 2014.    

4.  Thereafter, the AOJ should arrange for a spine examination of the Veteran to ascertain the nature and likely etiology of his diagnosed back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  

Based on review of the record and examination of the Veteran, the examiner should opine as to the likely etiology for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the back disability was incurred or aggravated during, or by, the Veteran's service or in the first post-service year?  The examiner should specifically consider and address the Veteran's relevant STRs (including the April 1986 STR and August 1986 Report of Medical History cited above), his duties in service, and his allegations of continuity of back pain since his service.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.  If the examiner determines that the opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

5.  The AOJ should then review the record and readjudicate the claim of service connection for a back disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

